Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-5-1997

United States v. Askari
Precedential or Non-Precedential:

Docket 95-1662




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"United States v. Askari" (1997). 1997 Decisions. Paper 56.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/56


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                            _______________

                              NO. 95-1662
                            _______________


                       UNITED STATES OF AMERICA

                                   v.

                            MUHAMMAD ASKARI,

                                              Appellant

                            _______________

           On Appeal from the United States District Court
              for the Eastern District of Pennsylvania
                    (D.C. Crim. No. 92-cr-00288)

                            _______________


Present:    SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
            GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO,   ROTH,
LEWIS,      McKEE, and GARTH*,Circuit Judges.


                               O R D E R



            A majority of the active judges having voted for

rehearing en banc in the above appeal, it is

            O R D E R E D   that the Clerk of this Court vacate the

opinion filed March 5, 1997 and list the above case for rehearing

en banc at the convenience of the court.
                                 By the Court,


                                    /s/ Dolores K. Sloviter
Dated:March 27, l997                Chief Judge


*.   as to panel rehearing only.




                                   1